DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 1-20 remain in the application.  

Claim Rejections - 35 USC § 103
Claims 1,4,8,9,14-16,18 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Doan (US 5,952,050) in combination with Chen (5,641,541).
Doan discloses a method comprising: placing a substrate into a spin dispenser module on a rotatable platform in a cup having a basin and sidewalls; chucking the substrate on the rotatable platform by a vacuum pump; rotating the platform; dispensing a liquid coating material on the substrate (col. 2, lines 32-53); controlling a vacuum port 18 (negative pressure source) connected to one or more ejector inlets, removing edge bead (including particles during particle splashing) over the substrate through the ejector inlets 18 without altering the liquid coating material on the top of the substrate, only the excess coating material at the edge of the substrate; rinsing a backside of the substrate (col. 3, lines 1-9); removing the liquid coating material from an edge of the substrate; and removing the substrate from the spin dispenser module.  Because vacuum port 18 is positioned over the outer edge of the substrate, it removes particles over the substrate, without altering the liquid coating material over the remainder of the substrate.  
Doan (US 5,952,050) fails to teach controlling the negative pressure source to remove the gases.
Chen (5,641,541) teaches a similar spin coating process whereby a photoresist is applied and a vacuum is utilized to remove unwanted gases by a venturi (34) (Fig. 2, col. 4, lines 64).
Therefore, it would have been obvious for one skilled in the art before the effective filing date of the claimed invention to have modified Doan (US 5,952,050) process to include controlling the negative pressure as evidenced by Chen (5,641,541) with the expectation of removing the contaminates without disturbing the coating.
Regarding claims 4 and 15, Chen (5,641,541) teaches a venturi to pull the vacuum which is a negative pressure.
Regarding claim 8, both Doan (US 5,952,050) and Chen (5,641,541) teach photoresist coating material.
 As to claim 9, the step of removing particles occurs during rinsing a backside and removing liquid coating material from an edge of the substrate as seen in Figure 2. Sasagawa et al. (2012/0052190) detailed above teaches the ejector inlet at a position further from the substrate than the liquid dispensing nozzle as it is connected to the upper portion of the dispensing nozzle and therefore at a distance further than (see Fig. 8).
Regarding claim 14, Doan (US 5,952,050) teaches rinsing a backside of the substrate (col. 3, lines 1-9).
Regarding claim 16, Doan (US 5,952,050) teaches removing the liquid coating material from an edge of the substrate; and removing the substrate from the spin dispenser module.  
Regarding claim 18 and 19, the suspended material above the coating are removed so as not to fall back on the coating and both Doan (US 5,952,050) in combination with Chen (5,641,541) teaches a vacuum or sucking means to do so.

Claims 2,5,10,11,13,17 are rejected under 35 U.S.C. 103 as being unpatentable over Doan (US 5,952,050) in combination with Chen (5,641,541) further in combination with Sasagawa et al. (2012/0052190).
Features detailed above concerning the teachings of Doan (US 5,952,050) in combination with Chen (5,641,541) are incorporated here.
Doan (US 5,952,050) in combination with Chen (5,641,541) fails to teach the ejector inlet fixed to the dispenser body and moving the ejector over the wafer.
Sasagawa et al. (2012/0052190) teaches a similar apparatus whereby coating heads (103/104) located above the substrate include gas exhaust unit (73) located within and above the nozzle (103/104) (claimed fixed to the body) for removing unwanted gases as well as supplying gases and is located at least at the center of the substrate as it is located in connection with nozzle (103/104) (Figs. 3,5 and 8)
Therefore, it would have been obvious for one skilled in the art before the effective filing date of the claimed invention to have modified Doan (US 5,952,050) in combination with Chen (5,641,541) coating nozzle head to be fixed to the exhaust means and movement along the wafer as evidenced by Sasagawa et al. (2012/0052190) with the expectation of achieving similar success, i.e. removing gases above the substrate during processing.
Regarding claims 2 and 13, gas exhaust unit (73) located within and above the nozzle (103/104) (claimed fixed to the body).
Regarding claims 5 and 10, the one or more injector inlets are scanned across the substrate as the substrate is rotated beneath them.
Regarding claim 11, Because vacuum port 18 is positioned over the outer edge of the substrate, it removes particles over the substrate, without altering the liquid coating material over the remainder of the substrate.  

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Doan (US 5,952,050) in combination with Chen (5,641,541) further in combination with Ema et al. (6,709,699).
Features detailed above concerning the teachings of Doan (US 5,952,050) in combination with Chen (5,641,541) are incorporated here.
Doan (US 5,952,050) in combination with Chen (5,641,541) fails to teach the claimed distance between the ejectors and the wafer.
Ema et al. (6,709,699) teaches that the height between the ejector inlet and substrate is not limited to the exemplary height of 1mm in col. 5, lines 47-49.  
Therefore, it would have been obvious for one having ordinary skill in the art to have determined the optimum height depending upon the level of vacuum used, the particular coating solution, etc. through routine experimentation in the absence of a showing of criticality.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Doan (US 5,952,050) in combination with Chen (5,641,541) further in combination with Kamath et al. (2009/0085095).
Features detailed above concerning the teachings of Doan (US 5,952,050) in combination with Chen (5,641,541) are incorporated here.
Doan (US 5,952,050) in combination with Chen (5,641,541) fails to teach the claimed negative pressure of 5Kpa-50Kpa.
Kamath et al. (2009/0085095) teaches a similar process whereby spin coating is utilized and vacuum pump or venturi is utilized at a pressure of 1mTorr-300Torr whereby the claimed pressures of 5Kpa-50Kpa is in an overlapping range (abstract and [0065]). 
Therefore, it would have been obvious for one having ordinary skill in the art before the effective filing date of the claimed inventio to have determined the optimum reduced pressure/vacuum used through routine experimentation in the absence of a showing of criticality.

Claims 3,12 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Doan (US 5,952,050) in combination with Chen (5,641,541) further in combination with Bell et al. (3,900,866).
Features detailed above concerning the teachings of Doan (US 5,952,050) in combination with Chen (5,641,541) are incorporated here.
Doan (US 5,952,050) in combination with Chen (5,641,541) fails to teach vacuum ejectors in a circular arrangement around the dispensing nozzle.
Bell et al. (3,900,866) tcahes a coating head surrounded by vacuum nozzle which would meet the claimed circular arrangement as it is surrounding the dispensing nozzle (abstract and Fig. 1) 
Therefore, it would have been obvious for one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Doan (US 5,952,050) in combination with Chen (5,641,541) dispensing nozzle/vacuum nozzles to be in a surrounding fashion or circular fashion (as claimed) as evidenced by Bell et al. (3,900,866) with the expectation of achieving improved evacuation of unwanted gases above the coating.
Regarding claim 3, the ejector lines surround the dispensing nozzle are mounted alongside and are deflected away from the dispensing nozzle (See Fig. 1).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN K TALBOT whose telephone number is (571)272-1428.  The examiner can normally be reached on Mon-Thurs 6:30-5PM - Fri OFF.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy H Meeks can be reached on 571-272-1423.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BRIAN K TALBOT/Primary Examiner, Art Unit 1715